Case 2:21-cv-02201-JTF-atc Document 28-1 Filed 08/11/21 Page 1 of 2   PageID 581




                                   Exhibit A
 Letter from Byhalia Pipeline LLC to Memphis District of the U.S. Army Corps of
                             Engineers (July 8, 2021)
Case 2:21-cv-02201-JTF-atc Document 28-1 Filed 08/11/21 Page 2 of 2                    PageID 582




July 8, 2021

Mr. Roger Allan
U.S. Army Corps of Engineers, Memphis District
167 North Main Street, B-202
Memphis, TN 38103-1894

RE: Byhalia Connection Pipeline NWP 12 Verification MVM-2019-206

Dear Mr. Allan:

Byhalia Pipeline LLC (“Byhalia”) received authorization under the 2017 Nationwide Permit 12
program from your office on February 1, 2021 for the construction of the Byhalia Connection
Pipeline project. Due to changes in energy production post-COVID, Byhalia has determined that
it will no longer pursue this pipeline construction project and respectfully requests the Army Corps
of Engineers revoke the 2017 Nationwide Permit 12 verification, MVM-2019-206.

If you have any questions concerning the above information, please do not hesitate to contact me
at cehoward@paalp.com or (713) 993-5096.


Regards,



Carol E. Howard
Sr. Environmental Permitting & Compliance Specialist

 cc:   Mitch Elcan, USACE Memphis District Regulatory Division, Biologist
       Jerry Bourne, USACE Vicksburg District Regulatory Division, Sr. Environmental
       Specialist
